DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “a reversibly cross-linkable foamable mixture is thermally stable at temperatures of at least 10 degrees Celsius higher than otherwise identical polymeric foam that does not include the cross-linking agent”. This is confusing because it appears to compare the foamable mixture with a polymeric foam. The specification, however, compares the resultant foam- not the foamable mixture- with a polymeric foam that does not include the cross-linking agent (instant publication paragraph 63). Does the claim intend to describe a foamable mixture which is capable of producing a foam that is thermally stable, compared to a foam without the crosslinking agent? Or does the claim intend to compare the foamable mixture to an otherwise identical polymeric foamable mixture without the crosslinking agent?
Alternatively, if the claim is read at face-value, how is “thermally stable” measured to compare a foamable mixture vs. a foam? A foamable mixture may liquid or solid (publication paragraph 52), and does not contain the gas that a foam contains, thus it does not have the same initial properties as a foam. The comparison is not “otherwise identical” as claimed- there may be differences in stability at any temperature. There is not guidance in the specification for such a comparison to measure thermal stability. The specification only describes comparing the thermal stability of resultant foams (e.g. publication paragraph 63). 
For the purposes of expedient prosecution, it is noted that the specification compares the thermal stability of the resultant foam to another foam without crosslinking agent (publication paragraph 63). Since this is the option explored by the specification, it will be assumed that the claim should read “…wherein said reversibly cross-linkable foamable mixture is capable of producing a foam that is thermally stable at temperatures of at least 10 degrees Celsius higher than otherwise identical polymeric foam that does not include the cross-linking agent…”
Claims 2-12 depend on claim 1 and do not remedy this deficiency.

Claim 6 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite. Claim 6 recites “wherein said ligand is at least one of a polyester (meth)acrylate and a polyurethane (meth)acrylate”. This is confusing because it is not clear if the polyester (meth)acrylate or polyurethane (meth)acrylate are acting as the first polymeric material or not. Instant claim 1 describes “at least one cross-linking agent copolymerized with said first polymeric material” but claim 6 describes an aspect of the cross-linking agent as already polymerized (“polyester (meth)acrylate” and “polyurethane (meth)acrylate”). Is the polyester (meth)acrylate or polyurethane (meth)acrylate thus actually the “first polymeric material”? Instant publication paragraph 25 depicts a metal ion connecting two polymeric units of polyester (meth)acrylate or polyurethane (meth)acrylate. But it does not describe 

Note
Applicant is requested to confirm that “10 degrees Celsius” in claim 1 is the correct unit of measurement. Throughout the specification temperature is reported in Fahrenheit. 

Claim Objections
Claim 12 is objected to because of the following informalities:  “polycarbonates” is listed twice, in line 4 and line 5.  Appropriate correction by deletion of one instance is required.


Information Disclosure Statement
Items 12 and 13 in the IDS filed 9/24/19 have not been considered as they have not been provided by applicant. See MPEP section 609.04(a). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4187353 by Schroeder.
Schroeder describes a foamable polymeric material. 
Regarding claim 1, Schroeder describes a reversibly cross-linkable foamable mixture (col 1 ln 2-5; col 2 ln 45-50) comprising a first polymeric material (Copolymer (A) col 2 ln 29-36) which is copolymerized with a crosslinking agent (“metal salt of acrylic acid and/or methacrylic acid” col 2 ln 38-48). Schroeder states that foamable mixtures with the agent yield foams with a higher resistance to deformation by heat than the foams without the crosslinking agent by over 50C (col 3 ln 25-40; e.g. 240-250C compared to 185-190C). 

Regarding claims 4 and 5, Schroeder describes a metal-ligand complex of metal salt with acrylic acid and/or methacrylic acid (col 2 ln 40-45). 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 11, 12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 20030204019 by Ding et al.
Ding describes engineered polyolefin materials. 
Regarding claim 1, Ding describes a reversibly cross-linked composition comprising a foaming agent (paragraph 21, reads on “foamable”), a first polymeric material (paragraph 15 “styrenic copolymer”) with at least one reversibly cross-linkable agent polymerized with the first polymeric material (’’unsaturated dicarboxylic acid derivative” paragraph 15) (paragraph 39). Regarding the "thermally stable” requirement by which the cross-linkable agent causes the composition to have a Tg 10C higher than without it, Ding is silent. However, Ding teaches a styrenic copolymer with maleic anhydride (paragraph 15) with metal cations (paragraph 16) and the presence of a second polymer (polyolefin, paragraph 12). The instant specification describes styrene (“alkenyl aromatic" instant publication paragraph 34) copolymerized with maleic anhydride (instant publication paragraph 18) and describes metal cations as creating the cross-linking (instant publication paragraph 21) with a second polymer present such as polyolefin (instant claim 12). Since the instant does not give further direction or examples or amounts as to how the instantly claimed “at least 10 degrees Celsius higher” is achieved, one of ordinary skill would expect that the composition of Ding is capable of meeting this metric simply by having all described ingredients present.
Alternatively, if it is found that Ding does not describe the composition with sufficient specificity to anticipate the claimed thermal stability, one of ordinary skill would expect Ding's composition to be capable of overlapping the claimed thermal stability for the same reasons listed directly above.

Regarding claims 2 and 3, Ding describes polystyrene (paragraph 15).

Regarding claim 4, Ding describes metal/ligand interaction of metal cations with maleic anhydride (paragraph 15, 16). 

Regarding claim 5 Ding describes acrylic acid or methacrylic acid as hydrophilic moieties in the polypropylene-containing polymer (paragraph 12, 13, 17). These form ionic (reversible) crosslinks (paragraph 29, 39). 


Regarding claims 11 and 12, Ding describes the presence of a styrene-based ionomer (reads on “alkenyl aromatic polymer”) and a polyolefin blend (paragraph 12) (reads on “copolymers of ethylene and propylene”, polyolefins, polyethylene, polypropylene). Ding also describes styrenic block copolymer (reads on “alkenyl aromatic polymers”, “copolymers of styrene and butadiene” and “rubber modified polymers”) (paragraph 18). Ding also describes a second polyolefin and a polyethylene-based metal salt (paragraph 28). Any of these may be considered the second polymer material. Together any combination reads on “thermoplastic polymer blends” and “combinations thereof”. The styrenic block copolymer with other polymer reads on “rubber modified polymers”. 

Claims 1, 4, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 20080293878 by Funk as evidenced by “Silicones” by Butts et al.

Funk describes ionically and/or organometallically functionalized silicone polymers.
Regarding claim 1, Funk describes a reversibly cross-linkable foamable mixture comprising a polymeric material, silicone (abstract) and a cross-linking agent (paragraph 18, 52, 53 ionically and/or organo-metallically functionslized organosiloxy units). Although the crosslinking functionality is added post-polymerization, the claim is to a product, not a process. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is 
Regarding “foamable mixture”, Funk describes adding blowing agents, i.e. Funk describes a foamable mixture (paragraph 47).
Funk is silent as to the "thermally stable” requirement by which the cross-linkable agent causes the composition to have a Tg 10C higher than without it. However, the instant specification states that the first polymeric material may include any polymer conventionally used in the art (instant publication paragraph 15), and silicone elastomers are conventionally used as foams, i.e. “the art” (see “Silicones” Table 1). Funk teaches specific cross-linking agents instantly described (e.g. terpyridine ligands with metal ion paragraph 59 and 69, instant claim 7). Since the instant does not give further direction or examples or amounts as to how the instantly claimed “at least 10 degrees Celsius higher” is achieved, one of ordinary skill would expect that the composition of Funk is capable of meeting this metric simply by having all instantly described ingredients present.
Alternatively, if it is found that Funk does not describe the composition with sufficient specificity to anticipate the claimed thermal stability, one of ordinary skill would expect Funk's composition to be capable of overlapping the claimed thermal stability for the same reasons listed directly above.

Regarding claim 4 and 7, Funk describes metal-ligand crosslinking including terpyridine ligands with metal ion (paragraph 59, 69). 

Regarding claim 10, Funk describes ionic bonds present with covalent bonds (paragraph 1, 21). 


Claims 1, 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 3435003 by Craven et al.
Craven describes cross-linked thermally reversible polymers.
Regarding claim 1, Craven describes a reversibly crosslinkable composition (col 1 ln 15-20) comprising a polymeric material copolymerized with a cross-linking agent (col 2 ln 59-col 3 ln 10). Craven is silent as to the "thermally stable” requirement by which the cross-linkable agent causes the composition to have a Tg 10C higher than without it. However, the instant specification states that suitable polymers include polyesters, polyurethanes and polyamides specifically, among any polymer conventionally used in the art (publication paragraph 15). Craven describes polyesters, polyurethanes, polyureas, polyimides and polyamides (col 2 ln 60-61). Craven describes a specific crosslinker instantly described (e.g. furan-maleimide, col 1 ln 40- col 2 ln 10, formula (1) and (2); instant claim 8). Since the instant does not give further direction or examples or amounts as to how the instantly claimed “at least 10 degrees Celsius higher” is achieved, one of ordinary skill would expect that the composition of Craven is capable of meeting this metric simply by having all instantly described ingredients present.
Alternatively, if it is found that Craven does not describe the composition with sufficient specificity to anticipate the claimed thermal stability, one of ordinary skill would expect Craven's composition to be capable of overlapping the claimed thermal stability for the same reasons listed directly above.
Regarding the “foamable mixture”, Craven’s composition is capable of being foamed (e.g. having blowing agent added and foamed), thus it meets the term “foamable”. Even the instant specification refers to the “foamable composition” as something to which blowing agent is added (instant publication paragraph 54). 

Regarding claim 8, Craven describes furan-maleimide crosslinking moieties (col 1 ln 40-col 2 ln 10; formula (1) is furan and formula (2) is maleimide). 

Claims 1, 6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 6380278 by Fan et al.
Fan describes polyurethane salts.
Regarding claim 1, Fan describes copolymerizing (claim 12) a composition containing a urethane (meth)acrylate salt wherein the salt contains a metal (claim 1 item (c)). The composition is terminated with (meth)acrylate groups (col 2 ln 22-25), as is shown in instant publication paragraph 25. The polymer with urethane linkages (col 2 ln 20-25) reads on the “polymeric material”, while the metal acts as a reversible crosslink (col 2 ln 35-40, claim 1 “urethane (meth)acrylate metal salt”). 
Fan is silent as to the "thermally stable” requirement by which the cross-linkable agent causes the composition to have a Tg 10C higher than without it. However, the instant specification describes suitable polymers including polyurethanes (publication paragraph 15), which Fan describes (claim 1). Fan describes a linkage between a metal ion and polyurethane that is instantly specified (instant publication paragraph 25; Fan “metal-containing polyurethane” which is acrylate terminated col 1 ln 2-5; col 2 ln 20-25). Both are created by reaction metal salt polyol, polyisocyanate, and (meth)acrylate (instant publication paragraph 27; Fan col 3 ln 47-61). 
Alternatively, if it is found that Fan does not describe the composition with sufficient specificity to anticipate the claimed thermal stability, one of ordinary skill would expect Fan's composition to be capable of overlapping the claimed thermal stability for the same reasons listed directly above.
Regarding the foamable mixture, Fan’s composition is capable of being foamed (e.g. having blowing agent added and foamed), thus it meets the term “foamable”. Even the instant specification refers to the “foamable composition” as something to which blowing agent is added (instant publication paragraph 54). 

Regarding claim 6, Fan describes a reaction creating a polyurethane metal salt which is acrylate-terminated (col 1 ln 2-5, col 2 ln 20-26, claim 1, col 3 ln 55-60). Both Fan and the instant describe polyurethane (meth)acrylate metal salt that is created by reaction of metal salt polyol, polyisocyanate, and (meth)acrylate (instant publication paragraph 27; Fan col 3 ln 47-61). Since the polyurethane-acrylate can meet both the instantly claimed polymeric material and the instantly claimed cross-linking agent (see 112 rejection above), Fan reads on the instant claim.


 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20030204019 by Ding et al.
Ding is described above.
Regarding claim 9, Ding describes the functional moieties as containing hydrophilic moieties (paragraph 28, 35) including acids/carboxyl groups (paragraph 31), which may be partially neutralized by a metal salt (paragraph 12, 36). When the acid is present instead of the metal salt, hydrogen bonding occurs in lieu of metal-salt interaction due to the presence of multiple carboxyl groups. Since Ding describes situations in which acids are partially neutralized (paragraph 36) it would be obvious to one of ordinary skill to choose the partial neutralization of acids and thus arrive at hydrogen-bonded crosslinks. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA H ROSEBACH whose telephone number is (571)270-7154.  The examiner can normally be reached on 8am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA H.W. ROSEBACH/Examiner, Art Unit 1766                                                                                                                                                                                                        

/RACHEL KAHN/Primary Examiner, Art Unit 1766